USCA11 Case: 20-13384     Date Filed: 01/31/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13384
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TONY EMMITT,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 2:07-cr-00265-LSC-GMB-1
                   ____________________
USCA11 Case: 20-13384       Date Filed: 01/31/2022     Page: 2 of 10




2                      Opinion of the Court                20-13384

Before JORDAN, NEWSOM and HULL, Circuit Judges.
PER CURIAM:
       Tony Emmitt appeals his sentence of 60 months’
imprisonment, imposed upon revocation of his supervised release
term, pursuant to 18 U.S.C. § 3583(e), (g). On appeal, Emmitt
argues that his revocation sentence is substantively unreasonable.
After review, we affirm Emmitt’s sentence.
                        I. BACKGROUND
A. Conviction and Supervised Release
       In 2007, Emmitt pled guilty to two crimes: (1) possession
with intent to distribute five grams or more of cocaine base (“crack
cocaine”), in violation of 21 U.S.C § 841(a) and (b)(1)(B), and (2)
possession of a firearm during a drug-trafficking crime, in violation
of 18 U.S.C. § 924(c)(1)(A)(i). Emmitt served consecutive 60-
month sentences, to be followed by one term of 48 months of
supervised release.
       On January 8, 2016, Emmitt began serving his 48-month
supervised release term. As conditions of his supervised release,
Emmitt was prohibited from: committing another federal, state, or
local crime; possessing a firearm; and associating with persons
engaged in criminal activity, among other conditions.
B.    Two Arrests in 2019
      On September 28, 2019, Emmitt was arrested by
Birmingham police and charged with possession of a firearm by an
USCA11 Case: 20-13384       Date Filed: 01/31/2022     Page: 3 of 10




20-13384               Opinion of the Court                        3

unauthorized person. Based on this state charge, Emmitt’s federal
probation officer petitioned for revocation of his supervised release
because Emmitt had violated the supervised release conditions not
to commit another crime and not to possess a firearm.
        About two months later, on November 20, 2019, Emmitt
was again arrested and was charged under Alabama law with drug
trafficking, possession of drug paraphernalia, and carrying a
concealed pistol without a permit. In December 2019, the
probation officer amended the petition to add violations based on
circumstances on the date of his arrest and these new state charges.
Specifically, the addendum charged Emmitt with violating
conditions prohibiting him from committing another crime,
illegally possessing a controlled substance, possessing a firearm,
and associating with persons engaged in criminal activity.
C. Revocation of Supervised Release
       At the revocation hearing, Emmitt admitted the violations
charged in the petition, and the district court revoked Emmitt’s
supervised release. The district court discussed with Emmitt the
fact that he faced new firearm and drug-trafficking charges, that
those charges were “a separate matter,” and that any agreement he
may have with the government about those charges did not bind
the district court in the revocation proceedings.
      Emmitt indicated that he understood. He later stated that
he was trying to come to an agreement with the government as to
USCA11 Case: 20-13384       Date Filed: 01/31/2022    Page: 4 of 10




4                      Opinion of the Court               20-13384

the new charges but “wanted to go ahead and get the revocation
done.”
       The district court found that Emmitt had a Grade A
violation and a criminal history category of IV, which resulted in
an advisory revocation range of 37 to 46 months. See U.S.S.G.
§ 7B1.4(a). Because Emmitt was on supervised release for Class A
felonies, the statutory maximum sentence upon revocation was
five years. See 18 U.S.C. § 3583(e)(3). The parties did not dispute
the advisory guidelines calculations.
       The probation officer recommended a 46-month sentence.
The government declined to make a sentencing recommendation,
deferring to the probation officer.
       Emmitt asked the district court to sentence him to only the
ten months he had already served (since arrest), to order him to
undergo drug treatment, and to extend his supervised release term.
Emmitt stressed that while he was originally incarcerated, he had
completed the RDAP program, obtained his GED, and had taken
some college courses. After his release, he continued taking college
courses, obtained a license to be a heating and HVAC technician,
and started his own company. Emmitt admitted he had a drug
addiction. But if he was released, Emmitt had a full time job under
another person’s supervision and a bed at a residential drug
treatment facility waiting for him. Emmitt spoke on his own behalf
and apologized to the court.
USCA11 Case: 20-13384       Date Filed: 01/31/2022     Page: 5 of 10




20-13384               Opinion of the Court                        5

       The district court imposed the statutory maximum 60-
month sentence. In determining that a sentence within the
advisory guidelines range was inappropriate, the district court
pointed out that Emmitt had possessed a gun twice and went back
to the business of dealing drugs after leaving prison, even though
he was also doing air conditioning work. The district court noted
that Emmitt had 28.3 grams of crack cocaine, 6.4 grams of heroin
and a firearm, even though he had previously received a
consecutive 60-month sentence for a prior § 924(c) firearm offense.
The district court stated, “There is no way that the sentence is
anywhere except the maximum in this particular case, which is 60
months.”
       After the district court pronounced the 60-month sentence,
counsel for both parties agreed that (1) the toxicology report on the
drugs seized in the November 2019 arrest showed there was no
crack cocaine, (2) that Emmitt had possessed only heroin and a
firearm at that time, and (3) that Emmitt’s resulting state charge
was for trafficking heroin. The district court acknowledged the
correction and reaffirmed that a 60-month sentence was
appropriate, stating as follows:
      I think the dealing drugs and having a gun on two
      different occasions is more than sufficient to give him
      the 60 months in prison. I think that’s a reasonable
      sentence when I consider everything, including his
      conduct and the need to protect the public from his
      criminal activity, and to provide just punishment.
USCA11 Case: 20-13384            Date Filed: 01/31/2022         Page: 6 of 10




6                          Opinion of the Court                      20-13384

The district court suggested that the judge presiding over any new
charges should consider the revocation sentence, although the
district court noted it should not “be a straight offset.”
                             II. DISCUSSION
A. General Principles Governing Revocation Sentences
       Ordinarily, if a defendant violated a condition of supervised
release, the district court has discretion to revoke the term of
supervision and impose a prison term after considering certain
factors set forth in 18 U.S.C. § 3553(a). 1 18 U.S.C. § 3583(e)(3).
However, if, as here, the defendant possessed a controlled
substance or a firearm in violation of the conditions of his release,
the district court must revoke supervised release and require the
defendant to serve a term of imprisonment within certain statutory
limits. See 18 U.S.C. § 3583(g). The district court has discretion as
to the length of the prison term, provided it does not exceed the
maximum term of imprisonment allowed under § 3583(e)(3)’s




1 The relevant § 3553(a) sentencing factors the courts consider are: (1) the
nature and circumstances of the offense and the history and characteristics of
the defendant; (2) the need to afford adequate deterrence; (3) the need to
protect the public; (4) the need to provide the defendant with educational and
vocational training or medical care; (5) the Sentencing Guidelines range and
pertinent policy statements of the Sentencing Commission; (6) the need to
avoid unwarranted sentencing disparities; and (7) the need to provide
restitution to victims. See 18 U.S.C. § 3583(e) (cross-referencing § 3553(a)(1),
(a)(2)(B) through (D), and (a)(4) through (7)).
USCA11 Case: 20-13384        Date Filed: 01/31/2022      Page: 7 of 10




20-13384                Opinion of the Court                         7

tiered maximum penalties, based on the class of felony or
misdemeanor involved. See id. § 3583(e)(3), (g).
        When revocation is mandatory under § 3583(g), the statute
does not require the district court to consider the § 3553(a) factors.
United States v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000),
abrogated in part on other grounds by Tapia v. United States, 564
U.S. 319, 332, 131 S. Ct. 2382, 2391 (2011). It is sufficient if the
district court “set[s] forth enough to satisfy the appellate court that
[it] has considered the parties’ arguments and has a reasoned basis
for exercising [its] own legal decisionmaking authority.” Rita v.
United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). To
the extent the district court considers the § 3553(a) factors, the
weight given to any specific factor is committed to the sound
discretion of the district court, and we will not substitute our
judgment in weighing the relevant factors. United States v.
Cubero, 754 F.3d 888, 892 (11th Cir. 2014). Moreover, the district
court can give great weight to one factor over others. Id.
        If the district court decides to impose an upward variance,
“it must ‘consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the
variance.’” United States v. Williams, 526 F.3d 1312, 1322 (11th
Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 50, 128 S. Ct.
586, 597 (2007)). A district court is “free to consider any
information relevant to [a defendant’s] background, character, and
conduct in imposing an upward variance.” United States v. Tome,
611 F.3d 1371, 1379 (11th Cir. 2010) (quotation marks omitted).
USCA11 Case: 20-13384       Date Filed: 01/31/2022    Page: 8 of 10




8                      Opinion of the Court               20-13384

        This Court generally reviews the sentence imposed upon
revocation of supervised release for reasonableness, applying the
deferential abuse-of-discretion standard.       United States v.
Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). The
reasonableness of a sentence is determined by considering the
totality of the circumstances. Tome, 611 F.3d at 1378. The party
who challenges the sentence bears the burden to show that the
sentence is unreasonable. United States v. Trailer, 827 F.3d 933,
936 (11th Cir. 2016). Under the abuse-of-discretion standard, we
will affirm any sentence that falls within the range of reasonable
sentences, even if we would have decided that a different sentence
was more appropriate. United States v. Irey, 612 F.3d 1160, 1190-
91 (11th Cir. 2010) (en banc).
B. Emmitt’s Revocation Sentence
        Here, Emmitt’s revocation sentence of 60 months’
imprisonment is substantively reasonable. The district court’s
justification—that the public needed to be protected from Emmitt,
who had returned to the very criminal activity of drug trafficking
and firearm possession for which he had just completed a 120-
month total sentence—was sufficiently compelling to warrant an
upward variance of 14 months (from 46 months to 60 months).
Even though the district court was not required to consider the
§ 3553(a) factors, it did consider some of those factors and did not
abuse its discretion in weighing them.
      Emmitt contends the district court failed to properly
consider his history and characteristics, his need for drug
USCA11 Case: 20-13384       Date Filed: 01/31/2022    Page: 9 of 10




20-13384               Opinion of the Court                       9

treatment, and the likelihood that he would face new federal
charges and instead focused too heavily on the similarity between
his present violations and his underlying offense conduct. The
district court was within its discretion to give more weight to
Emmitt’s aggravating factors and less weight to his mitigating
factors. See Cubero, 754 F.3d at 892. Moreover, the district court’s
consideration of the nature of Emmitt’s original offenses of
conviction in comparison to his revocation conduct was
appropriate because both involved controlled substances and
firearms. See, e.g., Tome, 611 F.3d at 1379 (affirming as
substantively reasonable a 14-month upward variance where the
defendant’s supervised release violations involved conduct related
to his underlying conviction). The similarity between Emmitt’s
prior crimes and current violations related to several § 3553(a)
factors, including Emmitt’s history and characteristics, the need to
deter criminal conduct, and the need to protect the public from
further crimes.
        Notwithstanding Emmitt’s argument to the contrary, the
district court discussed on the record the possibility that Emmitt
would face additional federal charges as a result of his violation
conduct. Indeed, during the revocation hearing, Emmitt
confirmed his understanding that he could face new charges and
stated that he was in negotiations with the government but
nevertheless wanted to proceed with the revocation. And the
district court clarified that it was considering only Emmitt’s
USCA11 Case: 20-13384      Date Filed: 01/31/2022    Page: 10 of 10




10                     Opinion of the Court               20-13384

violation conduct, not any new charges, in imposing the revocation
sentence.
       Emmitt’s revocation sentence is for his breach of trust and
violation of his supervised release conditions in possessing the
firearms and trafficking drugs. It is not punishment for the new
crimes he has committed. See U.S.S.G. § 7, Pt. A, cmt. n.3(b)
(directing the district court to “sanction primarily the defendant’s
breach of trust, while taking into account, to a limited degree, the
seriousness of the underlying violation and the criminal history of
the violator”). That there is the possibility, or even a likelihood,
that additional charges could be brought against him for the same
conduct does not make his revocation sentence unreasonable.
      In sum, in light of all the circumstances, Emmitt has not
shown that the district court’s decision to impose a 60-month
sentence was an abuse of discretion.
      AFFIRMED.